Citation Nr: 1634037	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

This appeal is before the Board of Veterans' Appeals (Board) from October 2009 and February 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prostate cancer is presumptively related to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to prostate cancer that occurred in service, and VA therefore has no duty to provide a medical examination.  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Prostate Cancer

The Veteran claims service connection for prostate cancer as due to herbicide exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide exposure, such as prostate cancer, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  Additionally, VA has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Specifically, veterans who served as perimeter security personnel or otherwise near the perimeter of Royal Thai Air Force Bases may be presumed to have been exposed to herbicides.  See M21-1, IV.ii.1.H.5.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for prostate cancer.  The Veteran has not indicated that his prostate cancer is directly related to service, and has only stated that he was exposed to herbicides in service.  

Private treatment records from June through August of 2008 as well as a July 2009 letter from his private treating physician indicate that the Veteran was diagnosed and treated for prostate cancer.  

Military personnel records indicate that the Veteran was stationed at Korat Royal Thai Air Force Base (RTAFB) from July 1965 to July 1966.  In his July 2009 claim, the Veteran stated that Agent Orange was sprayed there.  In a September 2009 statement, the Veteran stated that while stationed at Korat he was a supply clerk and his personnel records state likewise.  The Veteran explained that his duties involved working at a supply depot, moving freight and supplies on base to transport materials.  He also asserts that he was assigned to guard duty and that the perimeter was in proximity to his general duties.  Fighter jets and other planes took off from where he was stationed.  The Veteran has provided to the Board third-party accounts of the use of Agent Orange in Thailand.

The Board finds that the evidence is at least in equipoise in regard to whether the Veteran was exposed to herbicides in Thailand.  VA has conceded herbicide use at the Korat base, and VA guidelines presume exposure when there is some indication that the Veteran served on the perimeter of the base, including as security personnel.  The Veteran's descriptions of his duties involve both security duties and service on the perimeter of the base, and his service personnel records indicate that he was at the very least tasked with guarding prisoners.  The record thus clearly establishes that the Veteran was stationed at the base where herbicides were used, and there is nothing in the record to contradict the Veteran's descriptions of his perimeter duties.  For these reasons, the Board finds that the evidence is at least in equipoise in regard to whether the Veteran was exposed to herbicides in Thailand, and service connection on a presumptive basis for his current prostate cancer is therefore granted.


ORDER

Service connection for prostate cancer as due to herbicide exposure is granted.


REMAND

A February 2016 rating decision denied service connection for ischemic heart disease.  The Veteran submitted a February 2016 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to this issue.  The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran and his representative regarding the issue of service connection for ischemic heart disease as due to exposure to herbicides.  If, and only if, the Veteran perfects the appeal, it must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


